In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
ROBERT PREVETTE,         *                           No. 12-662V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: March 24, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”);
                         *                           Chronic Inflammatory Demyelinating
             Respondent. *                           Polyneuropathy (“CIDP”).
*********************

Lawrence R. Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for Petitioner;
Michael Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.


                              UNPUBLISHED DECISION1

       On March 20, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Robert Prevette on October 2, 2012. In his
petition, Mr. Prevette alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
October 26, 2010, caused him to suffer Guillain-Barré Syndrome (“GBS”) and
Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

      Respondent denies that the influenza vaccine caused petitioner to suffer
from GBS, CIDP, or any other injury, and denies that his current disabilities are
sequelae of a vaccine-related injury.
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum payment of $1,008,453.61, which amount represents
           compensation for first year life care expenses ($114,043.62), lost
           earnings ($676,429.59), pain and suffering ($213,762.22), and past
           unreimbursable expenses ($4,218.18), in the form of a check payable
           to petitioner, Robert Prevette; and

        B. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the attached stipulation (“Appendix A”), paid to the
           life insurance company from which the annuity will be purchased
           (the “Life Insurance Company”).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-662V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 1 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 2 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 3 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 4 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 5 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 6 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 7 of 8
Case 1:12-vv-00662-UNJ Document 54 Filed 03/20/15 Page 8 of 8